Title: To Benjamin Franklin from [Julien-Pierre] Allaire, 15 May 1780
From: Allaire, Julien-Pierre
To: Franklin, Benjamin


On February 14, Peter Allaire had asked Temple Franklin to obtain from his grandfather a passport allowing him to leave for Brussels the following day. To Temple’s query at the bottom of the document, Franklin answered a large “No.” On the following morning, Allaire was arrested and taken to the Bastille, where he remained confined until May 24 under the double accusation of having tried to poison Franklin with his gift of madeira on January 31, and of being a British spy. The following document is a plea for his release.
 
Monsieur
Paris le 15 May 1780.
Permettés que je vous rappelle par ecrit une priere que je vous ai desja faite de vive voix, et que je me serois empressé de vous aller reiterer, si je ne craignois pas de derober des momens precieux à vos importantes occupations. C’est en faveur d’un de vos compatriotes M. Allaire que des raisons que j’ai respectées des que vous avés bien voulu me les laisser entrevoir, ont fait detenir prisonnier à la Bastille. Lorsque j’eus l’honneur de vous voir, vous me repondites que les circonstances exigeoient qu’il fut detenu jusqu’au départ de la flotte qui etoit en armement à Brest. Dans le premier moment de ce départ, je n’ai pas cru qu’il fut encore tems de vous importuner, aujourd’huy ou il y a tout lieu d’esperer qu’elle est passée et que celle de Cadix même est hors des atteintes de nos ennemis communs, il ma semblé que le moment des suspicions etoit passé ou qu’elles n’etoient plus à craindre, surtout en prenant les précautions que votre sagesse vous suggerera soit pour le départ de paris, soit pour la residence à assigner au prisonnier dont je sollicite l’elargissement.
Permettes que je vous rappelles aussi, les circonstances d’un procès considerable qu’il a en angleterre, à raison duquel sa liberté y seroit en danger et la necessité ou il est toutes fois de rester en europe pour en hâter la decision. Ce furent les motifs que je vous presentai quand je sollicitai la permission pour luy D’habiter la france, et par predilection Boullogne sur mer ou il a des correspondans auxquels il doit de l’argent et de la reconnoissance, et d’ou il pourroit suivre plus facilement son procès par l’entremise de sa sœur qui est à Londres depuis six mois. Vous eutes la bonté de me repondre que vous seriés vous même son solliciteur des que les circonstances le permetteroient. J’ose vous le recommander aujourd’huy comme un sujet des etats unis que la necessité a contraint de Garder exterieurement une neutralité qui n’est pas dans son cœur et que j’ose vous assurer n’avoir jamais vu dans ses expressions. Je l’y aurois apperçue d’autant plus aisement que je suis plus sincerement le partisant de la liberté, et l’admirateur de Celui qui lui erige dans le nouveau monde le plus beau temple que la main de l’homme lui ait jamais consacré.
Permettés que je vous rappelles que j’ai eu l’avantage de vous voir souvent chés feu M D’alibart, et chés M Brisson mes amis pour lesquels vous avés de la Consideration, et que ce dernier seroit aupres de vous le Garand de ma sincerité ainsi que de l’admiration respectueuse avec laquelle j’ai lhonneur dêtre. Monsieur Votre trés humble et trés obeissant serviteur
Allaireadministrateur General des domaines du Roy GrandeRue du faubourg Montmartre No. 19
 
Notation: Allaire Paris 15. may 1780.
